DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 4-17 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“driving device” of claim 8,
“retaining device” of claim 5,
“bistable spring” of claim 5, 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 12, 15 and 16 are objected to because of the following informalities: 
Regarding claim 8 lines 13-14, “an outlet terminal A2” should be –the outlet terminal A2--.
Regarding claim 12 line 2, “a pull rod” should be –the pull rod--.
Regarding claim 12 line 3, “a driving device” should be –the driving device--.
Claims 15 and 16 are objected as being a substantial duplicate of claims 6 and 7, respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites “moving contact is connected with a pull rod, and the other end of the pull rod is connected with one end of a driving device”. Claim 8 recites “moving contact is connected with one end of a pull rod and the other end of the pull rod is connected with one end of a driving device”. Claim 12 depends on claim 8. Claim 12 does not further limit the above recited limitation of claim 8.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20160322809A1), and further in view of Chapelle (US20150041437A1) and GUOBIAO (CN101197221A; Translation attached).
Regarding claim 8, Wang teaches a direct current breaker (i.e. DC circuit breaker 300) (fig.3), consisting of two branches in parallel: a first branch (i.e. main circuit 302) (fig.2) comprising: a device (i.e. main contactor 310 coupled in series with solid state switches 312) (fig.3); and a second branch (i.e. transient circuit 308) (fig.3) comprising an energy dissipation device (i.e. Voltage clamping device 318), connected in parallel with the device (implicit, as seen in fig.3, energy dissipation device 318 is in parallel to device 310 and 312), wherein one end of the energy dissipation device is connected with an outlet terminal A1 (i.e. line terminal 304) (fig.3), and the other end of the energy dissipation device is connected with an outlet terminal A2 (i.e. load terminal 306) (fig.3), wherein when the device is closed, a current I1 flows through the device ([0030], When in the closed state, main circuit 302 is a low-impedance path) when the device is open the energy dissipation device is conducted to allow a current I to be quickly transferred and be cut off by the energy dissipation device, thereby completing current breaking ([0032], transient circuit 308 provides a low-impedance path for the current); wherein when the device is closed, the current I between the terminal A1 and the terminal A2 is equal to the current I1 of the device (implicit, 308 is in high-impedance and hence all current will be through the device in 302) (fig.3); and when the device is open, the current I is equal to a current I2 of the energy dissipation device (implicit, 308 is in low-impedance and hence current between terminal A1 304 and terminal A2 306 will be the current through 308); 
Wang does not teach that the device is a liquid arc extinguish chamber for direct current breaking, comprising: a cavity, in which a liquid medium is sealed; a fixed contact, hermetically fixed in the cavity, wherein one end of the fixed contact is fixed in the cavity, and the other end of the fixed contact is connected with an outlet terminal Al; and a moving contact, movably sealed in the cavity, wherein one end of the moving contact adjacently abuts against or is in contact with the fixed contact, and the other end of the moving contact is connected with an outlet terminal A2. Wang also does not teach the moving contact is connected with one end of a pull rod and the other end of the pull rod is connected with one end of a driving device; the pull rod is configured to be rotatable along a fixed joint and to drive the moving contact by the driving device through a pull rod and contact joint point; the pull rod is substantially perpendicular to the moving contact; and when the pull rod rotates in a clockwise direction, the moving contact moves away from the fixed contact and when the pull road rotates in an anticlockwise direction, the moving contact moves close to the fixed contact.
Chapelle teaches in a similar field of endeavor of arc extinguishing, that it is conventional to have a liquid arc extinguish chamber (i.e. vacuum bulb 2) (fig.1) for direct current breaking (abstract, circuit-breaker pole), comprising: a cavity (i.e. sealed chamber 4) (fig.1), in which a liquid medium is sealed (refer to [0103], dielectric fluid); a fixed contact (i.e. electrical contact 7’) (fig.1), hermetically fixed in the cavity (refer to [0107], stationary and fixed to metal cover 6'), wherein one end of the fixed contact is fixed in the cavity (implicit as seen in fig.1), and the other end of the fixed contact is connected with an outlet terminal A1 (i.e. one upper connection 3′) (fig.1); and a moving contact (i.e. electrical contact 7) (fig.1), movably sealed in the cavity (refer to [0107], whilst preserving the tightness in sealed chamber 4), wherein one end of the moving contact adjacently abuts against or is in contact with the fixed contact (implicit), and the other end of the moving contact is connected with an outlet terminal A2 (i.e. one lower connection 3) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the DC circuit breaker of Wang to include the teachings of Chapelle, and include a vacuum bulb in the first branch as it provides the advantage of improved thermomechanical and ageing properties.
Wang and Chapelle do not teach the liquid arc extinguish chamber wherein the moving contact is connected with one end of a pull rod and the other end of the pull rod is connected with one end of a driving device; the pull rod is configured to be rotatable along a fixed joint and to drive the moving contact by the driving device through a pull rod and contact joint point; the pull rod is substantially perpendicular to the moving contact; and when the pull rod rotates in a clockwise direction, the moving contact moves away from the fixed contact and when the pull road rotates in an anticlockwise direction, the moving contact moves close to the fixed contact.
Guobiao teaches in a similar field of endeavor of direct current breakers that it is conventional to have a voltage breaker (abstract, high-voltage breaker) wherein a moving contact (i.e. movable contact 70) (fig.1) is connected with one end of a pull rod (i.e. rod 20) (fig.1), and the other end of the pull rod is connected with one end of a driving device (i.e. pull rods 20 and 40 and transmission mechanism 30) (fig.1); the pull rod is configured to be rotatable along a fixed joint (e.g. top link of fuel tank 50) (fig.1) and to drive the moving contact by the driving device through a pull rod and contact joint point (implicit, rotation of pull rod 20 drives the moving contact 70) (fig.1); the pull rod is substantially perpendicular to the moving contact (implicit, as seen in fig.1); and when the pull rod rotates in a clockwise direction, the moving contact moves away from the fixed contact and when the pull road rotates in an anticlockwise direction, the moving contact moves close to the fixed contact (implicit, pull rod 20 is either going to rotate clockwise or anticlockwise and bring moving contact 70 close to fixed contact 80) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the driving mechanism in Wang and Chapelle, as taught by Guobiao, as it provides the advantage of a means to move the contacts in a circuit breaker with good safety and good reliability.
Regarding claim 2, Wang, Chapelle and Guobiao teach the direct current breaker according to claim 8, wherein the fixed contact is sealed in the cavity in a bellows seal manner, and/or the moving contact is sealed in the cavity in a bellows, slidable or rotatable seal manner (Chapelle, refer to [0107], a bellows seal 8 is installed).
Regarding claim 4, Wang, Chapelle and Guobiao teach the direct current breaker according to claim 2, wherein the pull rod is a metal pull rod or an insulating pull rod (implicit, pull rod can be either metal or insulator), and the pull rod is in threaded connection (Guobiao, page 2 last paragraph, operating mechanism 10 is threaded off) or pin connection with the moving contact.
Regarding claim 5, Wang, Chapelle and Guobiao teach The direct current breaker according to claim 2, wherein the other end of the driving device is connected with a retaining device (Guobiao, i.e. operating mechanism 10) (fig.1); the driving device comprises any one or any combination of an electromagnetic repulsion-based driving device, a permanent magnetic mechanism and an electromagnet; and the retaining device comprises any one or any combination of a bistable spring retaining device and an electromagnet or permanent magnet retaining device (implicit, driving device and retaining device can be designed suitably).
Regarding claim 7, Wang, Chapelle and Guobiao teach the direct current breaker according to claim 8, wherein the liquid medium comprises water, plant oil or transformer oil (Chapelle, [0103], dielectric fluid); and the cavity is fully filled with the liquid medium (Chapelle, [0103], sealed chamber 4 in which there is … dielectric fluid).
Regarding claim 9, Wang, Chapelle and Guobiao teach the direct current breaker according to claim 8, wherein the energy dissipation device (Wang, also refer to [0034], 318 dampens the current and protects main circuit) comprises an overvoltage limiting module (Wang, i.e. voltage clamping device 318) (fig.3); the overvoltage limiting module includes but is not limited to any one or any combination of a metal oxide arrester, a line type metal oxide arrester, a gapless line type metal oxide arrester, a fully-insulated compound outer sleeve metal oxide arrester, and a detachable arrester (Wang, refer to [0027], 318 includes … a metal-oxide varistor (MOV), a transient-voltage-suppression diode, and a gas-tube suppressor).
Regarding claim 10, Wang, Chapelle and Guobiao teach a breaking method using the direct current breaker according to claim 8, comprising the following steps: Step I, closing moving and fixed contacts to allow current to flow through the moving contact and the fixed contact (Chapelle, refer to [0108], arc phase produced between electrical contacts 7, 7' when the electrical current is turned off) (it is interpreted that current flows when 7 and 7’ are in contact); Step II, pulling open the moving contact for breaking (Chapelle, refer to [0108], arc phase produced between electrical contacts 7, 7' when the electrical current is turned off), vaporizing, by an arc generated between the moving contact and the fixed contact, a liquid medium to form a liquid jet (Chapelle, refer to [0108], liquid metal vapours … from the arc phase produced between electrical contacts 7, 7'), wherein the liquid jet pushes the arc to move to raise an arc voltage (implicit); and Step III, triggering, by the arc voltage, an energy dissipation device to be conducted to allow the current to be quickly transferred and be cut off by the energy dissipation device, thereby completing current breaking (Wang, refer to [0034], Once main contactor 310 is open … again diverting the current, this time through voltage clamping device 318).
Regarding claim 11, Wang, Chapelle and Guobiao teach the direct current breaker according to claim 8, wherein the fixed contact is sealed in the cavity in a bellows seal manner, and/or the moving contact is sealed in the cavity in a bellows, slidable or rotatable seal manner (Chapelle, refer to [0107], a bellows seal 8 is installed).
Regarding claim 12, it is rejected for the same reasons as stated in claim 8.
Regarding claim 13, it is rejected for the same reasons as stated in claim 4.
Regarding claim 14, it is rejected for the same reasons as stated in claim 5.
Regarding claim 15, it is rejected for the same reasons as stated in claim 6.
Regarding claim 16, it is rejected for the same reasons as stated in claim 7.
Regarding claim 17, it is rejected for the same reasons as stated in claim 10.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20160322809A1), Chapelle (US20150041437A1) and Guobiao (CN101197221; Translation attached), and further in view of Shea (US20130033796A1).
Regarding claim 6, Wang, Chapelle and Guobiao teach the direct current breaker according to claim 8, wherein a shell of the cavity is a ceramic shell (Chapelle, refer to [0104], ceramic material) or a metal shell; the fixed contact and/or the moving contact comprise: contacts with arc striking angles, flat contacts (Chapelle, implicit from fig.1) and contacts with transverse- magnetic or longitudinal-magnetic slots; 
Wang, Chapelle and Guobiao do not teach the direct current breaker, wherein the fixed contact and/or the moving contact comprise: contacts with arc striking angles, flat contacts and contacts with transverse- magnetic or longitudinal-magnetic slots; and the fixed contact is made of pure copper, a copper- tungsten alloy or a copper-chromium alloy.
Shea teaches in a similar field of endeavor of circuit breaker that it is conventional to have a liquid arc extinguish chamber (i.e. liquid insulated arc flash arrester) (fig.1) wherein a fixed contact (i.e. fixed contact 12) (fig.1) and/or a moving contact (i.e. movable contact 10) (fig.1) comprise: contacts with arc striking angles, flat contacts and contacts with transverse- magnetic or longitudinal-magnetic slots (refer to [0058], Although a rounded face facing the movable contact 10 is shown, a flat face or other suitable face could alternatively be employed) (also refer to [0092], bullet nose, sharp edge…. Shape of the fixed contact); and the fixed contact is made of pure copper, a copper- tungsten alloy or a copper-chromium alloy (refer to [0058], fixed contact 12 can be made … from a suitable conductor, such as copper or steel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the contact face of different shapes and copper metal in Wang, Chapelle and Guobiao, as taught by Shea, as it provides the advantage of extinguishing arc effectively and prevent unintended breakdowns.

Response to Arguments
Applicant’s arguments with respect to claim 8 has been considered but are moot because of the new grounds of rejection. Please see above rejections for details.
Applicant’s arguments with respect to dependent claims 2, 4-7 and 9-17 are also moot for the same reasons as stated for claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/05/2021
	/THIENVU V TRAN/                                                                               Supervisory Patent Examiner, Art Unit 2839